Mr. Justice Gary delivered the opinion of the Court. A stipulation as to interests of third persons now in this record, takes the case out of the reason on which it was decided when here before. 50 Ill. App. 233. And the Supreme Court have since decided that the reason was bad. Campbell v. Jacobson, 145 Ill. 387; McIntosh v. Schroeder, 39 N. E. Rep. 478. The attempt by the appellant to comply with section 4 of the act as to liens, in “ setting forth the terms when such material was furnished or labor performed,” was by a verification of an account as follows: “Chicago, Ill., March 24,1891. James A. Parish to Anton Moore, Dr.: To balance due for carpenter work and material for same, furnished under contract during a period commencing May 1, 1890, and ending about January 15, 1891, $3,753.” The only information that account gave was that Moore claimed from Parish a balance for work and material—how much of either not shown—furnished during a period of about eight months and a half. Such an account is not a compliance with Sec. 4. There is no decision quite in point, but the language used in deciding McDonald v. Rosengarten, 35 Ill. App. 71, 134 Ill. 126, and Campbell v. Jacobson, 46 Ill. App. 287, 145 Ill. 389, applies. The decree dismissing the petition must be affirmed.